                               Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 1 of 12

 Pro Se2 (Rev. 12/16) Complaint and Request forInjunction



                                         United States District Court
                                                                       for the

                                                            District of MASSACHUSETTS

                                                                         Division



                                                                                 Case No.

                      Ebonia Elliott-Lewis                                                    (to befilled in by the Clerk's Office)

                                Plamtiff(s)
(TFrile thefull name ofeach plaintiffwho isfiling this complaint.
If the names ofallthe plaintiffs cannotfit inthe space above,
please write "seeattached" in thespaceand attachan additional
page withthefull list of names.)
                                   -V-                                                                                                      •Z.
                                                                                                                      "  CO                 O
                                                                                                                      c/>-                  I—
                                                                                                                                       s:   m


                                                                                                                       —17X3
                                                                                                                                            a^m
                                                                                                                       OcS
                      Abbott Laboratories                                                                              -n—j
                                                                                                                                       2e   -n
                                                                                                                                            -rj
                               Defendant(s)
(fl^rite thefullname ofeach defendant who is being sued. If the                                                        cncz            O?   O
                                                                                                                                             m
names ofall thedefendants cannotfit in thespaceabove, please                                                                           CO
write "see attached" inthe space andattach anadditionalpage
with the full list ofnames.)



                                     COMPLAINT AND REQUEST FOR INJUNCTION

I,        The Parties to This Complaint
          A.        The Plaintiff(s)

                     Provide the information below for each plaintiffnamed in the complaint. Attach additional pages if
                    needed.

                                 Name                               Ebonia Elliott-Lewis
                                 Street Address                     35 Draper Ave
                                 City and County                    Westwood, Norfolk Count\'
                                 State and Zip Code                 MA 02090
                                 Telephone Number                   781-769-3905
                                 E-mail Address                     elliottIewisabt(2),gmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual agovemmenl agency, an organization, or acorporation. For an individual defendant,
                    include the person's job ortitle (ifknown). Attach additional pages if needed.
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 2 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 3 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 4 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 5 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 6 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 7 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 8 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 9 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 10 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 11 of 12
Case 1:19-cv-10379 Document 1 Filed 03/01/19 Page 12 of 12
